Case 2:19-cv-08338-AB-FFM Document 31 Filed 06/16/20 Page 1 of 1 Page ID #:114



  1                                                                              JS-6
  2
  3
  4
  5
  6
  7
  8                                UNITED STATES DISTRICT COURT
  9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11   DIANA RUCKER,                                 Case No. 2:19-cv-08338 AB (FFMx)
 12                           Plaintiff,            (PROPOSED) ORDER DISMISSING
                                                    ACTION WITH PREJUDICE
 13   v.
 14   LIFE INSURANCE COMPANY OF
      NORTH AMERICA; CBRE
 15   SERVICES, INC.; and CBRE GROUP
      INSURANCE PLAN,
 16
                              Defendants.
 17
 18
 19            Having considered the parties’ stipulation, and good cause appearing, IT IS
 20   HEREBY ORDERED that this action is DISMISSED as to all parties, in its
 21   entirety, with prejudice, and each party is to bear their own attorneys’ fees and
 22   costs.
 23
 24
      DATED: June 16, 2020                  ____________________________________
 25                                         Hon. André Birotte Jr.
                                            United States District Judge
 26
 27
 28
      LA #4816-5886-2778 v1                       -1-              CASE NO. 2:19-cv-08338 AB (FFMx)
